Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [9/6/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on [9/6/19] are acceptable subject to correction of the informalities indicated below.  
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because “the images\lining of Figs. 1-13 are not appropriate/readable”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derek Benke on 2/19/21.
The claims have been amended as follows:

1. (Currently Amended)	An electronic apparatus in a wireless communication system, the electronic apparatus comprising processing circuitry configured to:
determine, according to information regarding one or more groups of performance parameters from a user equipment, one or more reporting periods for the user equipment to report an asynchronization flag, which are to be notified to the user equipment, wherein the asynchronizaiton flag indicates whether a synchronization time delay between the user equipment and a base station exceeds a predetermined system tolerance; and 
adjust, if the asynchronizaiton flag reported by the user equipment at one of the one or more reporting periods indicates the synchronization time delay exceeds the predetermined system tolerance, a timing advance, so that the user equipment makes synchronization with the base station according to the adjusted timing advance,
wherein the processing circuitry is further configured to determine a predetermined displacement threshold according to the predetermined system tolerance, the predetermined displacement threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined displacement threshold and 
a relative displacement of the user equipment within one of the one or more reporting periods, or determine a predetermined number threshold according to a predetermined power control step and the predetermined system tolerance, the predetermined number threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined number threshold and a number of times that a transmission power of the user equipment is relatively increased or decreased within one of the one or more reporting periods.

2. (Original)	The electronic apparatus according to claim 1, wherein the processing circuitry is further configured to determine each of the one or more reporting periods, so that the synchronization time delay generated when the user equipment moves at a maximum speed within the reporting period is within the predetermined system tolerance. 

3. (Original)	The electronic apparatus according to claim 2, wherein the processing circuitry is further configured to set, in a case that information regarding one group of the one or more groups of performance parameters indicates a synchronization requirement between the user equipment and the base station is higher than a predetermined standard, a reporting period corresponding to the one group of performance parameters to be equal to or smaller than a length of a time alignment timer. 

4. (Previously Presented)	The electronic apparatus according to claim 1, wherein the processing circuitry is further configured to calculate a current synchronization time delay of the user equipment and adjust the timing advance according to the current synchronization time delay, if the asynchronization flag indicates that the synchronization time delay between the user equipment and the base station exceeds the predetermined system tolerance, 

wherein the electronic apparatus operates as the base station and further comprises a communication unit configured to perform data transmission and reception operations.
 
5. (Canceled)

6. (Previously Presented)	The electronic apparatus according to claim 1, wherein each group of the one or more groups of performance parameters comprise one or more of a waveform type, a cyclic prefix length, a filter length and a subcarrier interval.

7. (Original)	The electronic apparatus according to claim 6, wherein the waveform type comprises Flexible Cyclic Prefix-Orthogonal Frequency Division Multiplexing (FCP-OFDM), Filtered Orthogonal Frequency Division Multiplexing (F-OFDM), Filter Bank Multi-carrier (FBMC), Generalized Frequency Division Multiplexing (GFDM), Universal Filtered Multi-Carrier (UFMC), Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) and Discrete Fourier transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-S-OFDM).

8. (Previously Presented)	The electronic apparatus according to claim 1, wherein the electronic apparatus further comprises a memory in which a table representing all available groups of performance parameters in the wireless communication system is stored,


9. – 12. (Canceled)

13. (Currently Amended)	An electronic apparatus in a wireless communication system, the electronic apparatus comprising processing circuitry configured to:
generate information regarding one or more groups of performance parameters of a user equipment, the information being to be reported to a base station;
generate, based on one or more reporting periods for reporting an asynchronization flag from the base station and one group of performance parameters currently used by the user equipment, the asynchronization flag, which is to be reported to the base station, wherein the asynchronization flag indicates whether a synchronization time delay between the user equipment and the base station exceeds a predetermined system tolerance; and 
make synchronization with the base station according to a timing advance, which is determined by the base station based on the asynchronization ,
wherein the processing circuitry is further configured to determine a predetermined displacement threshold according to the predetermined system tolerance, the predetermined displacement threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined displacement threshold and 
a relative displacement of the user equipment within one of the one or more reporting periods, or determine a predetermined number threshold according to a predetermined power control step and the predetermined system tolerance, the predetermined number threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined number threshold and a number of times that a transmission power of the user equipment is relatively increased or decreased within one of the one or more reporting periods.

14. (Previously Presented)    The electronic apparatus according to claim 13, wherein the processing circuitry is further configured to generate the asynchronization flag according to a relative displacement of the user equipment within a reporting period corresponding to the one group of performance parameters currently used by the user equipment.

15. (Original)	The electronic apparatus according to claim 14, wherein the processing circuitry is further configured to generate, if the relative displacement is larger than or equal to a predetermined displacement threshold, the asynchronization flag which indicates the synchronization time delay between the user equipment and the base station exceeds the predetermined system tolerance. 

16. (Currently Amended)	The electronic apparatus according to claim 15, wherein the predetermined displacement threshold is from the base station



18. (Original)	The electronic apparatus according to claim 17, wherein the processing circuitry is further configured to generate, in a case that it is monitored that the variation in the power control signaling and/or the variation in the path loss indicates that a number of times that a transmission power of the user equipment is relatively increased or decreased within the reporting period corresponding to the one group of performance parameters currently used by the user equipment is larger than or equal to a predetermined number threshold, the asynchronization flag which indicates the synchronization time delay between the user equipment and the base station exceeds the predetermined system tolerance. 

19. (Original)	The electronic apparatus according to claim 18, wherein the predetermined number threshold is from the base station, or the processing circuitry is further configured to determine the predetermined number threshold according to a predetermined power control step and the predetermined system tolerance. 

20. (Original)	The electronic apparatus according to claim 13, wherein the one or more groups of performance parameters comprise only one group of performance parameters currently used by the user equipment or all groups of performance parameters supported by the user equipment.

21. (Original)	The electronic apparatus according to claim 20, wherein in a case that the one or more groups of performance parameters comprise only one group of performance parameters currently used by the user equipment, the processing circuitry is further configured to:
generate, when the user equipment switches a waveform, information regarding one group of performance parameters of the switched waveform, the information being to be reported to the base station for the base station to determine a reporting period corresponding to the one group of performance parameters of the switched waveform.

22. (Previously Presented)     The electronic apparatus according to claim 13, wherein each group of the one or more groups of performance parameters comprise one or more of a waveform type, a cyclic prefix length, a filter length and a subcarrier interval, or
wherein the electronic apparatus further comprises a memory in which a table representing all available groups of performance parameters in the wireless communication system is stored, and the processing circuitry is further configured to generate, by referring to the table, one or more indexes indicating the one or more groups of performance parameters as the information regarding the one or more groups of performance parameters.

23. (Canceled)

24. (Previously Presented)     The electronic apparatus according to claim 13, wherein the electronic apparatus operates as the user equipment and further comprises:

 
25. (Canceled)

26. (Currently Amended)	A method in a wireless communication system, the method comprising:
generating information regarding one or more groups of performance parameters of a user equipment, the information being to be reported to a base station;
generating, based on one or more reporting periods for reporting an asynchronization flag from the base station and one group of performance parameters currently used by the user equipment, the asynchronization flag, which is to be reported to the base station, wherein the asynchronization flag indicates whether a synchronization time delay between the user equipment and the base station exceeds a predetermined system tolerance; [[and]] 
making synchronization with the base station according to a timing advance, which is determined by the base station based on the asynchronizaiton flag; and
determining a predetermined displacement threshold according to the predetermined system tolerance, the predetermined displacement threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined displacement threshold and a relative displacement of the user equipment within one of the one or more reporting periods, or
determining a predetermined number threshold according to a predetermined power control step and the predetermined system tolerance, the predetermined number threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined number threshold and a number of times that a transmission power of the user equipment is relatively increased or decreased within one of the one or more reporting periods.

27. – 28. (Canceled)

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 13, 26, the prior art of record, specifically Li; Si et al. (US 20140064195 A1) An electronic apparatus in a wireless communication system, the electronic apparatus comprising processing circuitry configured to: determine, according to information regarding one or more groups of performance parameters from a user equipment, one or more reporting periods for the user equipment to report an asynchronization flag, which are to be notified to the user equipment, wherein the asynchronizaiton flag indicates whether a synchronization time delay between the user equipment and a base station exceeds a predetermined system tolerance; and adjust, if the asynchronizaiton flag reported by the user equipment at one of the one or more reporting periods indicates the synchronization time delay exceeds the predetermined system tolerance, a timing advance, so that the user equipment makes synchronization with the base station according to the adjusted timing advance; (paragraphs; 83-85);
wherein the processing circuitry is further configured to determine a predetermined displacement threshold according to the predetermined system tolerance, the predetermined displacement threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined displacement threshold and a relative displacement of the user equipment within one of the one or more reporting periods, or determine a predetermined number threshold according to a predetermined power control step and the predetermined system tolerance, the predetermined number threshold being to be notified to the user equipment so that the user equipment generates the asynchronization flag according to the predetermined number threshold and a number of times that a transmission power of the user equipment is relatively increased or decreased within one of the one or more reporting periods. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-4, 6-8, 13-22, 24, 26 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: Jiang, Chunxing. "Design of Asynchronous Cooperative Spectrum Sensing Scheme and Wideband Dynamic Spectrum Access Algorithm for Cognitive Radio Networks." (2013). Dynamic spectrum access (DSA) is a promising solution for mitigating the problem of crowded radio spectrum and enhancing the utilization efficiency of spectrum resources, making it a hot research topic. In DSA, spectrum sensing is crucial and cooperative spectrum sensing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413